DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status
Acknowledgment is made of the amendment filed on 12/21/2020 which amended claims 1, 11, 13, 15, and 26. Claims 1-3, 5, 7-11, 13-15, and 21-26 are currently pending examination, with claims 16-20 withdrawn as being directed to a non-elected invention. 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 16-20 directed to an invention non-elected without traverse in the reply filed 5/29/2020.  Accordingly, claims 16-20 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

The application has been amended as follows: 
In the Abstract, please remove the paragraph breaks as below.

Abstract (Currently amended). The invention relates to a bearing device arranged to support in a vertical direction a first part of an apparatus with respect to a second part of the apparatus, comprising a magnetic gravity compensator. The magnetic gravity compensator comprises: a first permanent magnet assembly mounted to one of the first part and the second part and comprising at least a first column of permanent magnets, the first column extending in the vertical direction, wherein the permanent magnets have a polarization direction in a first horizontal direction or in a second horizontal direction opposite to the first horizontal direction, wherein vertically adjacent permanent magnets have opposite polarization directions, a second permanent magnet assembly mounted to the other of the first part and the second part and comprising at least one other column of permanent magnets, the at least one other column extending in the vertical direction, wherein vertically adjacent permanent magnets of the at least one other column have opposite polarization directions in the first horizontal direction or the second horizontal direction, wherein the first permanent magnet assembly at least partially encloses the second permanent magnet assembly.



Allowable Subject Matter
Claims 1-3, 5, 7-11, 13-15, and 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claims 1, 11, 13, and 26, the prior art of record, either alone or in combination, fails to teach or render obvious wherein the magnetic gravity compensator comprises: a first permanent magnet assembly mounted to one of a first part and a second part and comprising at least a first column of permanent magnets, the first column extending in a vertical direction, wherein the permanent magnets have a polarization direction in a first horizontal direction or in a second horizontal direction opposite to the first horizontal direction, wherein vertically adjacent permanent magnets have opposite polarization directions, and a second permanent magnet assembly mounted to the other of the first part and the second part and comprising at least one other column of permanent magnets, the at least one other column extending in the vertical direction, wherein vertically adjacent permanent magnets of the at least one other column have opposite polarization directions in the first horizontal direction or the second horizontal direction, wherein: the first permanent magnet assembly at least partially encloses the second permanent magnet assembly; and the magnetic gravity compensator is configured to have a negative stiffness based on a combination of absolute control and relative control of an actuator. These limitations in combination with the other limitations of claims 1, 11, 13, and 26 render the claims non-obvious over the prior art of record.

Although Kwan (US PGPub 2014/0185029, Kwan hereinafter) discloses a bearing device arranged to support in a vertical direction a first part of an apparatus with respect to a second part of the apparatus (Figs. 2, 4, and 5, para. [0094], vibration isolation device 1118 supports the metrology support structure 112.1 on projection optics box structure 102.1), wherein the bearing device comprises: the first part comprises a sensor frame (Figs. 2, 4-5, paras. [0060], [0064], [0094], metrology support structure 112.1 is supported by projection optics box structure 102.1 via third vibration isolation device 118); and a second part comprises an intermediate frame (Figs. 2-5, projection optics box structure 102.1); configured to: support the sensor frame (Figs. 2, 4, and 5, para. [0094], projection optics box structure 102.1 supports the metrology support structure 112.1 via third vibration isolation device 118); and be supported by a base frame (Figs. 2-4, para. [0040], the projection optics box structure 102.1 is supported by base structure 107), Kwan does not describe wherein the bearing device comprises a magnetic gravity compensator, wherein the magnetic gravity compensator comprises: a first permanent magnet assembly mounted to one of the first part and the second part and comprising at least a first column of permanent magnets, the first column extending in a vertical direction, wherein the permanent magnets have a polarization direction in a first horizontal direction or in a second horizontal direction opposite to the first horizontal direction, wherein vertically adjacent permanent magnets have opposite polarization directions, and a second permanent magnet assembly mounted to the other of the first part and the second part and comprising at least one 
Janssen et al. (US PGPub 2013/0299290, Janssen hereinafter) discloses a bearing device arranged to support in a vertical direction a first part of an apparatus with respect to a second part of the apparatus, the bearing device comprising a magnetic gravity compensator (Fig. 1, abstract, paras. [0029]-[0032], [0034], vibration isolator 10 supports a platform 14 by supporting load structure 12 with respect to base structure 11 to compensate for gravity), wherein the magnetic gravity compensator comprises: a first permanent magnet assembly mounted to one of the first part and the second part and comprising at least a first column of permanent magnets (Figs. 1-3, paras. [0029]-[0032], [0036]-[0037], arrays of permanent magnets 21 are mounted to base structure 11), the first column extending in a vertical direction (Figs. 2 and 3a, the arrays of magnets 21 extend vertically), wherein the permanent magnets have a polarization direction in a first horizontal direction or in a second horizontal direction opposite to the first horizontal direction, wherein vertically adjacent permanent magnets have opposite polarization directions (Figs. 1-3, paras. [0031]-[0032], [0036]-[0037], the neighboring magnets in array 21 are polarized with alternating magnetization directions perpendicular to the wall of base structure 11), and a second permanent magnet 
Aenis et al. (DE 102014005547, Aenis hereinafter; English translation included with Applicant’s IDS filed 9/13/2019) discloses a first sensor arranged to provide a first measurement signal representative of a relative distance between the first part of the apparatus and the second part of the apparatus (Figs. 1 and 3, paras. [0075]-[0077], the distance sensor 20 measures a distance 26 between electromagnet 12 and counterpart 18 and outputs the measurement to setpoint generator 25 and controller 22), a second sensor arranged to provide a second measurement signal representative of an acceleration of the first part of the apparatus (Figs. 1, 2, 4-6, paras. [0019], [0069], 
Regarding claim 15, the prior art of record, either alone or in combination, fails to teach or render obvious generating, by the controller, an actuator signal to drive an actuator device arranged between the first part of the apparatus and the second part of the apparatus on the basis of the first measurement signal and the second measurement signal, wherein the gravity compensator is configured to have the negative stiffness based on a combination of absolute control and relative control of the actuator device. These limitations in combination with the other limitations of claim 15 render the claim non-obvious over the prior art of record.
The dependent claim is likewise allowable by virtue of its dependency upon an allowable independent claim as stated above.
Aenis discloses a method to control a gravity and arranged between a first part of an apparatus and a second part of the apparatus (Figs. 1-6, paras. [0069]-[0082], a control circuit 11 for a bearing 10 is arranged between carrier 50 and base 30), 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538.  The examiner can normally be reached on M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882